DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-4 (labeled pages 11-14), filed 05/11/2022, with respect to the 112(b) rejections of claims 1 (being the antecedent basis rejection of claim 1), 8, 9, 11, 12 and 13 have been fully considered and are persuasive.  The rejections of 01/20/2022 has been withdrawn. 
Applicant’s arguments, see p, filed 05/11/2022, with respect to the 112(d) rejection of claim 12 has been fully considered and are persuasive.  The rejections of 01/20/2022 has been withdrawn. 
Applicant's arguments filed 05/11/2022 have been fully considered but they are not persuasive. With respect to the 112(b) rejection on claim 1 with respect to claim 1 omitting essential steps (being on pages 2-3 of the remarks, being labeled pages 12-13), the applicant further details how an inputting of a target value of the vertical component into a model and executing the model would cause a determination of control set points that would control the claimed actuators.” While the examiner does believe that this would provide more details to what actions the model is performing in claim 1 to alleviate the 112(b) rejection, the examiner does note that not all the provided details in the argument could be inferred from claim 1 as it is written now. As such, the 112(b) rejection of claim 1 still stands. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 with dependent claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step in independent claim 1 involves the necessary steps to relate the determination and calculating of a vertical component to the controlling of the actuators. While an inputting of the target value calculated for the intensity of a vertical component into a model is claimed, it is unclear how inputting said target value of the vertical component into a model and the executing of said model would cause a determination of control set points that would then control the claimed actuators. Additionally, it is unclear how the resultant (sum) of the balancing forces are being applied to the exoskeleton when only a vertical component of the resultant is calculated. This is unclear as only a vertical vector component is being applied while said vector appears to be applied in multiple directions. 

Claim Objections
Claim 11 is objected to because of the following informalities:  In line 2 of claim 11, it is recited that “the weight of the exoskeleton plus by the product of its mass….” Correcting the “plus by the product” to “plus the product” would make this limitation clearer.  Appropriate correction is required.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:   regarding independent claim 1, Jacobsen (US Pub No.: 2009/0210093), Agrawal (US Pub No.: 2008/0255488), Harding (US Pub No.: 2017/0000682), Dariush (US Pub No.: 2007/0255454) and to Ido (US Patent No.: 8,251,930) were seen to be the closest prior art to independent claim 1. However, these references did not teach a calculating a target value for the intensity of a vertical component of the resultant of the balancing forces applied to an exoskeleton or an inputting of the target value calculated for the intensity of a vertical component of the resultant of the balancing forces into a model of the assembly of the user and exoskeleton. With respect to Dariush, [0054] discloses that the system that generates “constraint motion descriptors in response to sensed position and sensed velocity from the robot system.” While this is seen as a processing that would calculate a target value for intensity of a component that would then control an exoskeleton actuator, the component is not explicitly disclosed as being a vertical component that is the result of balancing forces applied to the exoskeleton. With respect to Ido (US Patent No.: 8,251,930) does teach an evaluation of a resultant force during a double-stance period and/or a single-stance period wherein a “floor reaction force” is being determined, as per column 10 lines 34-54. However, while actuators are present here, there wasn’t an execution of a model that would then determine control setpoints to send to an actuator. As these were the best prior art found and as they did not read on the calculating and inputting limitations of independent claim 1, Independent claim 1 with dependent claims 2-11 and 13 are viewed as being allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774